    Case 18-26190          Doc 18   Filed 10/06/18 Entered 10/06/18 23:20:56            Desc Imaged
                                    Certificate of Notice Page 1 of 3
Form ntchrgRq

                                 UNITED STATES BANKRUPTCY COURT
                                       Northern District of Illinois
                                            Eastern Division
                                            219 S Dearborn
                                               7th Floor
                                           Chicago, IL 60604


                                    Bankruptcy Proceeding No.: 18−26190
                                                 Chapter: 7
                                           Judge: Carol A. Doyle

In Re:
   Jose Edgar Gallegos
   1721 N. 38th Ave.
   Stone Park, IL 60165
Social Security No.:
   xxx−xx−4143
Employer's Tax I.D. No.:


                             NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                             219 South Dearborn, Courtroom 742, Chicago, IL 60604

                                       on October 31, 2018 at 10:00 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                       FOR THE COURT



Dated: October 4, 2018                                 Jeffrey P. Allsteadt , Clerk
                                                       United States Bankruptcy Court
     Case 18-26190               Doc 18         Filed 10/06/18 Entered 10/06/18 23:20:56                                 Desc Imaged
                                                Certificate of Notice Page 2 of 3
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Jose Edgar Gallegos                                                           Case No. : 18−26190
1721 N. 38th Ave.                                                             Chapter : 7
Stone Park, IL 60165                                                          Judge :    Carol A. Doyle
SSN: xxx−xx−4143 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Certificate of Credit Counseling.
· Statement of Financial Affairs (Form 107/207).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule E/F (Form 106E/F).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 4, 2018                                                    Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
          Case 18-26190            Doc 18       Filed 10/06/18 Entered 10/06/18 23:20:56                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-26190-CAD
Jose Edgar Gallegos                                                                                        Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: mmiller                      Page 1 of 1                          Date Rcvd: Oct 04, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 06, 2018.
27089657        Chase,   POB 4690630,    Glendale CO 80256-9030
27118279        JPMorgan Chase Bank, National Association,    c/o Manley Deas Kochalski LLC,  P.O. Box 165028,
                 Columbus, OH 43216-5028

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
db             +E-mail/PDF: jose1470gallegos@gmail.com Oct 05 2018 01:11:46     Jose Edgar Gallegos,
                 1721 N. 38th Ave.,   Stone Park, IL 60165-1101
27103728       +E-mail/PDF: acg.acg.ebn@americaninfosource.com Oct 05 2018 01:19:31
                 Attn: Capital One Auto Finance, a division of Capi,   AIS Portfolio Services, LP,
                 4515 N Santa Fe Ave. Dept. APS,   Oklahoma City, OK 73118-7901
27099413       +E-mail/PDF: acg.acg.ebn@americaninfosource.com Oct 05 2018 01:19:32
                 Capital One Auto Finance, a division of Capital On,   AIS Portfolio Services, LP,
                 4515 N Santa Fe Ave. Dept. APS,   Oklahoma City, OK 73118-7901
                                                                                            TOTAL: 3

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 06, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 4, 2018 at the address(es) listed below:
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Richard M. Fogel   rfogel@foxrothschild.com, il72@ecfcbis.com
              Todd J Ruchman    on behalf of Creditor   JPMorgan Chase Bank NA amps@manleydeas.com
                                                                                            TOTAL: 3
